Citation Nr: 0303359	
Decision Date: 02/26/03    Archive Date: 03/05/03

DOCKET NO.  99-18 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.  


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945 and from September 1950 to October 1953.  The veteran 
was also a prisoner of war of the German government from 
December 1944 to March 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the appellant's claim for service connection for the 
cause of the veteran's death, and for dependents' educational 
assistance.  She responded with a timely Notice of 
Disagreement, initiating this appeal.  The appellant is the 
veteran's widow.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Evidence of record shows that the veteran experienced 
swollen joints during his captivity as a prisoner of war.  

3.  The veteran's immediate cause of death was ischemic 
cardiomyopathy.  


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2002).  

2.  The requirements for entitlement to basic eligibility for 
dependents' educational assistance under 38 U.S.C. Chapter 35 
are met.  38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. 
§ 3.807 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, in the present 
case, by virtue of the favorable outcome of the Board's 
decision, no prejudice to appellant results from the Board's 
consideration of this appeal at this time.  

I.  Service connection - Cause of the veteran's death

The appellant, the veteran's widow, seeks service connection 
for the cause of the veteran's death.  Service connection may 
be granted for the cause of death if a disability causing 
death occurred during service or a service-connected 
disability either caused death or contributed substantially 
and materially to cause death.  38 U.S.C.A. § 1310 (West 
2002).  The death of a veteran will be service connected when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  The issue 
involved must be determined by the exercise of sound 
judgment, without recourse to speculation, after careful 
analysis of all the facts and circumstances surrounding the 
death of the veteran.  38 C.F.R. § 3.312 (2002).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The Board notes that the veteran was a prisoner of war, held 
for more than 30 days, during service in W.W. II.  He was 
captured during the Battle of the Bulge.  With respect to 
former prisoners of war, when certain statutorily-specified 
disabilities, such as beriberi heart disease, manifest to a 
compensable degree within a specified time period after 
service separation, service connection for such a disability 
will be presumed.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).  For the purposes of 
determining entitlement under 38 C.F.R. § 3.309, the term 
beriberi heart disease includes ischemic heart disease in a 
former prisoner of war who had experienced localized edema 
during captivity.  See Note, 38 C.F.R. § 3.309(c) (2002).  

When the veteran originally completed his "Former Prisoner 
of War Medical History" form in 1987, he denied any swelling 
of the legs and feet, or any joint, during captivity.  He 
also denied any instances of beriberi.  However, in March 
1999, a fellow soldier, who had been held in captivity with 
the veteran, filed a written statement confirming that the 
veteran had experienced swelling of the legs during 
confinement.  In light of the statutory benefit of the doubt 
doctrine, the Board accepts this statement as evidence of 
localized edema during prisoner of war captivity.  

The veteran died on July [redacted], 1998, at age 75.  His death 
certificate lists ischemic cardiomyopathy as the immediate 
cause of death.  In light of the veteran's localized edema 
during his captivity, and his subsequent death due to 
ischemic heart disease, a grant of service connection for the 
veteran's cause of death is warranted.  

II. Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501 (West 2002); 38 C.F.R. § 3.807 
(2002).  

In view of the above grant of service connection for the 
cause of the veteran's death, the Board finds that basic 
eligibility for chapter 35 benefits is also established.  The 
benefit sought on appeal is accordingly granted.  





	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for the cause of the veteran's death is 
granted.  

Basic eligibility for dependents' educational assistance 
under 38 U.S.C. Chapter 35 is established.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

